The opinion of the Court was delivered by
Willard, A.1 J.
All the important questions in this case have been already conclusively adjudicated. The decree of foreclosure clearly includes the disputed one hundred acres by referring the description to the mortgage in which they are described. The subsequent expression, viz., “now owned and possessed by the said Benjamin Price,” must be construed as intended to identify the tract to which the mortgage related as a whole, but not to limit or qualify the description as set forth in the mortgage.
The appellants misconceive the former judgment of this Court in this case. — 4 S. C., 338. We did not hold that the plaintiffs were neces*279sary parties to the foreclosure suit, but that, not being parties, they were not subject to technical estoppel as it regards matters alleged in the decree in that cause. The bill to foreclose the mortgage was filed in April, 1856, and the decree of foreclosure made June 7th, 1856, while it was not until 1858 that the plaintiff obtained the conveyance from the Commissioner in which their claim to title rests.
The judgment of the Circuit Court is entirely conformable to the former decision of this Court, and properly disposed of the question presented by this case.
The appeal should be dismissed.
Moses, C. J., and Wright, A. J., concurred.